Citation Nr: 0000647	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  93-19 772	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office and Insurance Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $22,432.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) and Insurance Center in St. Paul, 
Minnesota.  In March 1995 and in March 1996, the Board 
remanded this case to the RO.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits 
effective January 1 1988; in the January 1989 award letter, 
he was informed that he was to notify VA immediately of any 
change in income or dependency status and was required to 
report the total amount of income from all sources and that 
the VA would determine which income would not count toward 
his award of VA pension benefits.  

2.  In Improved Pension Eligibility Verification Reports 
(EVRs) received in February and March 1989, March and July 
1990, February 1991, and February 1992, the veteran reported 
that his wife had no income from wages.  In addition, in the 
EVR's prior to the February 1992 EVR, the veteran reported 
that his wife had no income from interest payments and no 
savings.  

3.  Subsequent information received from the wife's employer 
which was dated in April 1992 revealed that the veteran's 
wife was actually employed from 1989 to 1992.

4.  Information in the February 1992 EVR and various 
correspondence from the veteran revealed that his wife had 
additional income during the period in question and had 
savings from an inheritance from her late husband.  

5.  Based on information received by the RO, the RO adjusted 
the veteran's improved pension benefits effective February 1, 
1989, creating an overpayment in the amount of $22,432.

6.  The creation of the overpayment was the result of the 
veteran's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA improved pension benefits/a higher amount of 
VA improved pension benefits than he was entitled to receive.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $22,432 
of the veteran's improved pension benefits is precluded by a 
finding of misrepresentation on the part of the veteran.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

At the outset, the Board observes that this case was remanded 
on two prior occasions in an attempt to fully verify the 
veteran's family income from 1989 through 1992 so that the 
Board could properly assess how the overpayment of pension 
benefits in this case was created.  Specifically, information 
was sought to show what income the veteran's spouse had 
during the time period in question from wages and interest 
payments.  In that regard, the Board notes that subsequent to 
the Board's initial remand decision, information was obtained 
which showed the wife's income from wages during the time 
period in question as verified by her employer.  Although no 
further information has been associated with the claims file 
subsequent to the second remand decision, further review of 
the record shows that the veteran himself previously verified 
that his wife had additional income during the time period on 
question, but he presented arguments in this regard as to why 
he did not initially report this income.  Accordingly, the 
Board finds that the requirements of the remand decisions 
have been met to a sufficient extent for the Board to 
properly adjudicate the veteran's claim.  Stegall v. West, 11 
Vet. App. 268 (1998). 

Historically, in December 1987, the veteran applied for VA 
pension benefits.  At that time, he reported that he had 
earned annual income of $5,000 and his wife had no earned 
annual income; that he had Social Security Administration 
(SSA) income of $1,800 and his wife had no SSA income; and 
that they each had annual interest income of $250.  He 
indicated that he expected, during the next calendar year, to 
have no earned income and neither would his wife have such 
income; that his SSA income would remain the same and his 
wife would also not have any income from that source; and 
that he would have $5,000 in interest income and she would 
have $200 in interest income.  Also, in his application, the 
veteran indicated that both he and his wife had $5,000 in 
stocks, bonds, or bank deposits.  

In a September 1988 rating decision, entitlement to 
nonservice-connected pension benefits was granted effective 
December 31, 1987.  In a September 1988 letter, the RO 
requested further information in order to determine if 
pension benefits were payable.  

In September 1988, an EVR was received in which the veteran 
indicated that his sole monthly income was from SSA benefits 
for himself.  He indicated that in 1987, his family income 
was derived from interest income of $1,358 for himself, from 
his wife's wages of $2,400, and from a child's wages of 
$1,800.  In 1989, he projected that his family income would 
be the same.  He further reported that currently he had 
$4,000 in the bank.  In a  November 1988 letter, the RO 
requested further information regarding his wife's income 
from wages and his interest income.  In response, the veteran 
reported that his wife first earned a paycheck in January 
1988 and the interest income was derived from a contract for 
deed.  

In a January 1989 Corpus of Estate determination, it was 
determined that the veteran had annual expenses which 
exceeded his annual income by over $4,300.  It was noted that 
the contract for deed income reflected only the interest 
income and not any payment on the principal.  It was noted 
that even if the veteran received $5,000 annually in 
principal payments, this would only leave $695.96 for 
unforeseen expenses during the year.  Based on the veteran's 
life expectancy and the young age of his dependents (his wife 
and stepdaughter), his net worth was determined not to be a 
bar to benefits at that time.

In January 1989, the veteran was informed that improved 
pension benefits had been awarded, payable effective from 
January 1, 1988.  He was informed of the "FACTORS AFFECTING 
RIGHT TO PAYMENT," including his obligation to notify VA 
immediately of any change in income or dependency status.  He 
was advised that he was required to report the total amount 
of income from all sources and that the VA would determine 
which income would not count toward his award of VA pension 
benefits.  The veteran was informed that if he accepted 
payment of VA benefits to which he was not entitled, he would 
be subject to severe penalties.  

In February 1989, an EVR was received in which the veteran 
reported that his family monthly income was derived solely 
from his SSA payments.  He indicated that his wife was 
unemployed and that he had $2,000 in the bank.  He reported 
that she had stopped working effective December 1988 and that 
currently no work was available.  He also reported medical 
expenses.  In February 1989, the RO requested further 
information.  In March 1989, another EVR was received.  In 
that EVR, the veteran reported that his family monthly income 
was derived solely from his SSA payments.  In the columns for 
wages for spouse and interest/dividend income for spouse, the 
veteran wrote the word "NONE."  He related that he had 
$4,000 in the bank and his spouse had "NONE.".  He also 
reported medical expenses.  In April 1989, the RO requested 
further clarifying information to include information 
regarding the veteran's prior report of interest income.  In 
response, the veteran indicated that his interest income for 
1988 was $5,670 and he expected it to be $5,130 in 1989.  He 
reported that his wife last worked on December 14, 1988 and 
her wages for 1988 were $1,875.  In addition, he indicated 
that his family had medical expenses of $2,400 during the 
past year.  Thereafter, the veteran reported that he also had 
annual interest income on his checking and savings account of 
$847.04.  

In August 1989, the RO informed the veteran of his monthly 
rate of pension from January to August 1989.  The veteran 
subsequently notified the RO of the sale of his property.  In 
response, in a November 1989 letter, the RO informed the 
veteran that his installment payments would not count as 
income for VA purposes until these payments plus any 
downpayment received equaled the sale price of the property.  
The RO indicated that according to the RO's calculations, in 
the veteran's case, this change would not occur until October 
1, 1997; however, the veteran was advised to promptly notify 
the RO if he sold or transferred the installment contract or 
if it was paid in full ahead of schedule or if there was any 
other change.  

In March 1990, an EVR was received in which the veteran 
reported that his family monthly income was derived solely 
from his SSA payments.  In the columns for wages for spouse 
and interest/dividend income for spouse, the veteran wrote 
the word "NONE."  The veteran indicated that during 1989, 
he had interest income of $6,279.28 and expected to have 
interest income during 1990 of $4,230.  The RO indicated in 
an attached note that this income apparently included non-
countable income from the contract for deed.  In addition, 
the veteran indicated that he had $10,000 in the bank as well 
as the contact for deed which was worth $47,000.  He 
indicated that his spouse had no savings.  He also reported 
medical expenses.  In a May 1990 letter, the RO requested 
that the veteran specify how much of the interest income was 
derived from the contract for deed and to also clarify the 
correct amount of SSA income.  In response, in July 1990, the 
veteran indicated that his monthly SSA payment was $232 with 
$28.60 deducted for Medicare and that his interest income 
from his checking and savings account during 1989 was 
$1,149.28.  The veteran further indicated that he had paid 
out interest on a bank loan of $3,259.50.  Thereafter, in 
August 1990, the veteran's pension benefits were adjusted 
accordingly.  

In February 1991, an EVR was received in which the veteran 
indicated that he had SSA income of $203.38 monthly.  In the 
column for wages for spouse, the veteran wrote the word 
"NONE."  In the column for interest/dividend income for 
spouse, the veteran left that area blank, but did not list 
any income.  In addition, he reported that during 1990, he 
had interest income from his checking and savings account in 
the amount of $1,153.36 and his interest from the contact for 
deed was $4,230.30.  He also reported having $10,000 in 
savings and that his spouse had "NONE."  He also reported 
medical expenses.  Based on his EVR, his pension payments 
were adjusted accordingly.

In February 1992, an EVR was received in which the veteran 
indicated that he had monthly SSA payments of $243.90.  In 
the column for wages for spouse, the veteran left that area 
blank and did not list any income.  In addition, he reported 
that during 1991, he had interest income from his checking 
and savings account in the amount of $718.35 and his interest 
from the contact for deed was $3,330.  The veteran also 
indicated that his wife had $4,841.42 in interest payments in 
1991.  He also reported having $12,000 in savings and that 
his wife had $20,000 in savings.  The veteran indicated that 
he had paid $2,561.46 interest on a bank loan.  He also 
reported medical expenses to include medical insurance.  

In correspondence dated in April 1992, the employer of the 
veteran's wife verified that during 1989, her income from 
wages was $3,595.70; in 1990 was $3,184.50; and in 1991 was 
$3,146.  The employer indicated that in 1992, she was working 
part-time.  Thus, the employer's information directly 
contradicted the veteran's prior report that his wife last 
worked in 1988, that there had been no work available for 
her, and that her income from wages was "NONE."

In June 1992, the RO proposed to terminate the veteran's 
pension benefits effective February 1, 1989 due to excessive 
income.  In August 1992, this action was accomplished.  This 
action resulted in an overpayment of improved pension 
benefits in the amount of $22,432.  The veteran requested a 
waiver of recovery of this overpayment.  

In an August 1992 EVR, the veteran indicated that he had 
monthly income from SSA.  In addition, he related that for 
the first half of 1992, his wife had wage income of about 
$600 per month and had interest income of about $115.  In 
addition, he indicated that he had interest income in January 
1992 of $335 and in June 1992 of $335.  He related that he 
had $11,000 in savings and his wife had $20,000 in savings.  
He reported that the contract for deed was worth $27,000.  He 
also reported medical insurance expenses.  

In November 1992, the veteran's pension benefits were 
reinstated effective September 1, 1992 in the amount of $2.33 
monthly.  

In December 1992, the veteran indicated that the wife's 
savings were derived from an inheritance from her late 
husband which belonged solely to her and to her two 
daughters.  Also, in December 1992, a financial status report 
was received in which the veteran indicated that his family's 
monthly income was $18,440 for the year and that their annual 
expenses were $16,676.  He indicated liquid assets of 
$11,000.  

In a decision dated in January 1993, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran's actions amounted to 
misrepresentation, and noted that such a finding precluded 
the granting of the request for waiver.  

The veteran appealed the January 1993 determination.  In 
various correspondence of record, the veteran maintained that 
he and his wife married after the respective deaths of their 
first spouses.  He indicated that his wife's assets and 
income belong to her and her family, and have been 
unavailable to him.  He asserted that he was approached by a 
VA representative who told him that he might have been 
eligible for VA pension benefits and this person never 
inquired about his wife's income.  The Board notes that there 
is no supporting evidence in this regard.  Moreover, the 
veteran was fully informed in his initial notice of award of 
pension benefits that he was obligated to report his wife's 
income.  Also, each EVR set forth columns where he was 
instructed to list such income.  Nevertheless, the veteran 
never reported any income for his wife from 1989 through 
1992.  He signed each EVR.  However, subsequent to the 
creation of the overpayment at issue, the veteran has been 
reporting his wife's income from both wages and interest 
sources.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  

As noted above, the veteran contends that his wife's income 
did not belong to him and this is why he did not report her 
income from 1989 through 1992.  However, the veteran was 
clearly notified, in the January 1989 award letter that his 
pension award was based on his family's income.  Despite this 
clear notification by the RO, the veteran deliberately failed 
to indicate that his wife was employed and earning wages 
despite at least six opportunities to do so (in the EVRs 
submitted in February and March 1989, March and July 1990, 
February 1991, and February 1992) and he also failed to 
report her interest income on five opportunities, on the EVRs 
prior to February 1992.  On the EVRs, the veteran 
specifically reported that her income was "NONE," as noted 
above.  However, in the meantime, he continued to receive 
benefits based on his income only.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (1999).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
willfully misrepresented a material fact by specifically 
indicating that his wife was unemployed and willfully failed 
to disclose a material fact by failing to report her income, 
with the intent of retaining a higher amount of VA benefits 
than he was entitled to.  By repeatedly failing to accurately 
and fully report his family's income and by specifically 
indicating that her annual wages and interest income were 
"NONE" and/or "blank," the veteran engaged in a deliberate 
pattern of concealment of relevant financial information.  
These actions cannot be deemed to be non-willful or mere 
inadvertence.  The Board finds that the veteran purposely did 
not inform the VA of his wife's income in order to retain the 
full amount of VA disability pension benefits that he was 
receiving.  That is, the veteran willfully refused to inform 
the VA accurately of his family income so that he could 
wrongfully continue to receive VA benefits to which he was 
not entitled or to continue receiving VA benefits in excess 
of which he was entitled to receive.  The veteran engaged in 
a consistent pattern of deceptive behavior on more than one 
occasion.  It was not a one-time occurrence.  As such, the 
Board finds that he did in fact deceive the VA.  Likewise, 
the Board does not find that the veteran lacked the requisite 
knowledge of the likely consequences of failing to accurately 
report his full family income.  As indicated, he was fully 
informed that he would face severe penalties if he wrongfully 
accepted payment to which he was not entitled to receive from 
the VA.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran misrepresented his family's income to the VA.  His 
actions constitute misrepresentation in his dealings with VA.  
When the overpayment of VA benefits results from such 
misrepresentation on the part of the veteran, waiver of 
recovery of this debt is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

